Citation Nr: 1601490	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  04-42 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, including as secondary to service-connected bilateral pes planus. 
 
2.  Entitlement to service connection for a bilateral hip disorder, including as secondary to service-connected bilateral pes planus. 
 
3.  Entitlement to service connection for a back disorder, including as secondary to service-connected bilateral pes planus. 

4.  Entitlement to service connection for a bilateral ankle disorder, including as secondary to service-connected bilateral pes planus. 

5.  Entitlement to compensation under 38 U.S.C. 1151 for left upper extremity ulnar mononeuropathy, with contractures of the 4th and 5th fingers, and post-operative hematoma.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to October 1963. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of April 2004 and June 2014 rating decisions of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The April 2004 rating decision found that new and material evidence has not been received to reopen service connection for bilateral foot disorders and denied service connection for bilateral knee and hip disorders and a low back disorder.  In an August 2008 decision, the Board found that new and material evidence to reopen service connection for a bilateral foot disability had been received and the claim, and the claims for service connection for the remaining issues was remanded for de novo review by the RO and further development.  In an August 2010 decision, the Board granted service connection for bilateral pes planus and remanded the remaining issues for additional consideration of secondary service connection and for additional development.  These issues were remanded by the Board again in February 2012.   



The February 2012 Remand noted that the issue of whether clear and unmistakable error in the assignment of the effective date of the award of service connection for bilateral pes planus was raised by the Veteran's representative, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board did not have jurisdiction over this issue, this issue was referred to the AOJ for appropriate action.  It does not appear that the AOJ initiated any development in this regard; therefore this issue is again referred to the AOJ for appropriate development.

By rating decision dated in August 2010, the RO implemented the grant of service connection for bilateral pes planus, initially evaluated as 10 percent disabling.  The Veteran was notified in November 2010.  In correspondence received in July 2011, the Veteran submitted a notice of disagreement with the 10 percent initial evaluation.  The Board remanded this issue in February 2012 for the issuance of a statement of the case (SOC).  A SOC was issued in June 2014.  The Veteran did not file a timely appeal.  Therefore, the Board will not review this issue.  

In the June 2014 rating decision, the RO denied service connection for a bilateral ankle disorder and entitlement to compensation under 38 U.S.C. 1151 for left upper extremity ulnar mononeuropathy, with contractures of the 4th and 5th fingers, and post-operative hematoma.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9 dated August 2015, the Veteran requested that he be scheduled for a video-conference hearing before the Board.  Therefore, he should be scheduled for an appropriate hearing on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before the Board.  Notify him of the date, time, and location of this hearing at his address of record.  Put a copy of this notification letter in the Veterans Benefits Management System (VBMS) e-folder.  If he fails to appear for this scheduled hearing, without showing good cause, or changes his mind and elects not to have this hearing, then also document that in the file

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

